DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 December 2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-11 and 20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 1 and 20 recite the limitation “the plurality of battery cells”.  There is insufficient antecedent basis for this limitation in the claim. The examiner suggests amending the claim to recite “the one or more battery cells”. Appropriate correction is required to overcome this 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haering et al (US 2015/0349388 A1). Hereinafter referred to as Haering.
Regarding claim 1, Haering discloses a battery system (“smart battery 1” [0032], 1 Fig. 2a) comprising:
a battery comprising a housing (“two external terminals 2 and 3” [0032]) containing one or more battery cells (comprised of “an internal positive terminal 5 of the battery which is defined as cathode 5, and, for operation, is also connected to an internal negative terminal 4 of the battery, which is defined as the anode” [0032] that is contained within the structure of external terminals 2 and 3 in Fig. 2a), wherein the housing of the battery includes a first 
a module electrically coupled with the battery (“electronic module 7, 8, 9” [0037]), the module comprising:
a circuit board (“Printed circuit board 7” [0042]) characterized by a first surface facing the plurality of battery cells of the battery (top surface of 7, closer to element 10, in Figs. 2b and 3a) and a second surface opposite the first surface (bottom surface of 7, closer to element 15, in Figs. 2b and 3a);
a mold extending from the first surface of the circuit board toward the one or more battery cells (“insulating support 10” [0052], 10 Figs. 3a-3b),
a first conductive tab electrically coupling the module with the first electrode terminal (“third conductive path 28” [0048], 28 Figs. 3b-4a), and
a second conductive tab electrically coupling the module with the second electrode terminal (“second conductive path 27” [0045], 27 Figs. 3b-4a), wherein the second conductive tab extends across the mold substantially parallel to the first surface of the surface board (Figs. 3b-4a show that the second conductive path 27 is parallel to the top surface of the circuit board 7).
Regarding claim 2
Regarding claim 3, Haering discloses all of the limitations for the battery system as set forth in claim 2 above, and further comprising a first adhesive positioned between the second conductive tab and the mold proximate the port (“cylindrical lug 11” [0052], 11 Figs. 2a-2b, which also indicate the proximity of the lug 11 to the hole 12).
Regarding claim 4, Haering discloses all of the limitations for the battery system as set forth in claim 1 above, and wherein the first conductive tab extends beyond a first lateral edge of the module (Figs. 3b-4a indicate that third conductive paths 28 extend past a lateral edge of the circuit board 7 where a 7” is formed), wherein the second conductive tab extends beyond a second lateral edge of the module opposite the first lateral edge of the module (Figs. 3b-4a indicate that second conductive paths 27 extend past a lateral edge of the circuit board 7 where a 7’ is formed, which is opposite of where the plurality of 7” is formed), and wherein the first conductive tab and the second conductive tab extend from the second surface of the module (Figs. 3b-4a show that conductive paths 27 and 28 are evident on the bottom surface of the circuit board 7).
Regarding claim 5, Haering discloses all of the limitations for the battery system as set forth in claim 4 above, and wherein the second conductive tab extends about the second lateral edge of the module (Figs. 3b-4a show that second conductive paths 27 extend past the lateral edges of circuit board 7 where a 7’ is formed) and wraps across the mold towards the second electrode terminal (Fig. 3a indicates a second conductive path extending on a 7’ that goes across the insulating support 10 to the cathode 5).
Regarding claim 6, Haering discloses all of the limitations for the battery system as set forth in claim 4 above, and wherein the first electrode terminal extends proud of the first surface of the battery towards the first surface of the circuit board (Fig. 2a where the direction of height 
Regarding claim 7, Haering discloses all of the limitations for the battery system as set forth in claim 1 above, and wherein an electronic device extends from the first surface of the circuit board towards the battery ([0032] where the smart battery 1 supplies power to “an electrical instrument [that] is provided by the two external terminals 2 and 3 of the battery structure” and “placed in a battery housing of an electrical instrument, such as a watch” [0031] such that the electrical instrument would be known to extend from the top horizontal surface of the circuit board 7 to any portion of either the battery cell or the external terminal 2).
Regarding claim 8, Haering discloses all of the limitations for the battery system as set forth in claim 1 above, and wherein the circuit board extends substantially parallel to the first surface of the battery (Fig. 2b where the smart battery 1 is arranged such that the circuit board 7 extends in the same direction as the extension of the anode 4) to a location proximate the first electrode terminal (Fig. 2a where 7’ of the circuit board 7 extends vertically to a side that is located near anode 4).
Regarding claim 9, Haering discloses all of the limitations for the battery system as set forth in claim 1 above, and further comprising an adhesive extending across the module (“adhesive bonding, to insulating support 10, which is also fixed or bonded at the periphery to second chemical substance 5” [0052]), and wherein a first end of the adhesive and a second end 
Regarding claim 10, Haering discloses all of the limitations for the battery system as set forth in claim 9 above, and wherein the adhesive comprises an insulation (“support heel 10a” of “insulating support 10” [0053]) along a portion of the adhesive (Figs. 2a-3b show that support heel 10a is formed on one lateral edge of the insulating support 10, and therefore the adhesive formed to fix the cathode 5), and wherein the insulation extends from a first end of the adhesive across the first electrode terminal (Fig. 2a where support heel 10a extends from the lateral edge of the insulating support 10 to a height of the anode 4).
Regarding claim 11, Haering discloses all of the limitations for the battery system as set forth in claim 1 above, and further comprising a flexible coupling (“first tabs 7’ [0046] where “the entire printed circuit board 7 may be rigid or flexible” [0047]) extending from the module (“tabs 7’ extend outwards from the periphery” [0046]) and comprising a board-to-board connector at a distal end of the flexible coupling (“second connection pads 17” [0046, 17 Figs. 4a-4b).
Regarding claim 12, Haering discloses a battery system (“smart battery 1” [0032], 1 Fig. 2a) comprising:
a battery comprising a recessed can housing with lid (comprising of “two external terminals 2 and 3” [0032] where external terminal 2 acts as a lid as indicated in Fig. 2a) characterized by a first surface (comprised of the lateral side edges of external terminals 2 and 3 as shown in Fig. 2a), a second surface across the lid (the bottom horizontal surface of the external terminal 3 in Fig. 2a, extending across the terminal 2 opposite of the terminal 2), and a third surface across the recessed can housing (the top horizontal surface of external terminal 2 
a module (“electronic module 7, 8, 9” [0037]) coupled with the first surface of the battery (Fig. 2a where circuit board 7 is coupled to the external terminal 2, and “Cover 2 is then mounted on cup 3 by pressing Support heels 10a, on which are fixed the first tabs 7'” [0058]) and comprising a circuit board (“Printed circuit board 7” [0052], 7 Fig. 2a) characterized by a first surface facing the one or more battery cells (top surface of 7, closer to element 10, in Figs. 2b and 3a), and a second surface opposite the first surface (bottom surface of 7, closer to element 15, in Figs. 2b and 3a), wherein the module comprises:
a mold extending from the first surface of the circuit board toward the one or more battery cells (“insulating support 10” [0052], 10 Figs. 3a-3b where element 10a 
a first conductive tab extending from the second surface of the circuit board to the first electrode terminal (“third conductive path 28” [0048], 28 Figs. 3b-4a in which Fig. 2a shows that its extension is from the bottom surface of the circuit board 7 to the cathode 5, corresponding to the first electrode terminal of the instant invention), and
a second conductive tab extending from the second surface of the circuit board to the second electrode terminal (“second conductive path 27” [0045], 27 Figs. 3b-4a in which Fig. 2a shows that its extension is from the bottom surface of the circuit board 7 toward the anode 2); and
a flexible coupling (“first tabs 7’ [0046] where “the entire printed circuit board 7 may be rigid or flexible” [0047]) extending from the second surface of the circuit board (“tabs 7’ extend outwards from the periphery” [0046]).
Regarding claim 13, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the mold extends laterally parallel with the first surface of the battery (via element 10a of insulating support 10 in Fig. 2a, “support heel 10a” [0053]), wherein the first electrode terminal of the battery extends from the first surface of the battery (via support heel 10a as shown in Fig. 2a), and wherein the mold is maintained between the first electrode terminal of the battery and a lateral edge of the battery (via support heel 10a as shown in Fig. 2a, which is disposed between the cathode 5 and the right side lateral edge of the smart battery in Fig. 2a).
Regarding claim 14, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second conductive tab extends about a lateral edge of 
Regarding claim 15, Haering discloses all of the limitations for the battery system as set forth in claim 14 above, and wherein the second conductive tab is coupled with the mold by a first adhesive (“Printed circuit board 7 may be fixed, for example by adhesive bonding, to insulating Support 10” [0052]), and wherein the second conductive tab is coupled with the battery by a second adhesive (“sealing ring 15” [0054] and “first face with insulated conductive paths of the printed circuit board is disposed on sealing ring 15, which is fixed on an inner side to the base of cup 3” [0056]).
Regarding claim 16, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the second surface of the battery comprises a flange extending proud of an intersection of the first surface of the battery and the second surface of the battery (Fig. 2a where the bottom surface of the external terminal 3 extends past where the lateral side edges of external terminal 2 intersect), and wherein the circuit board of the module extends substantially parallel to the first surface of the battery between the flange and the third surface of the battery (Fig. 2a where first tab 7’ extends parallel to the side lateral edge of external terminal 2 and is between the where the flange of the external terminal 3 forms, and the top surface of the external terminal 2).
Regarding claim 17, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the module extends across the second electrode terminal of 
Regarding claim 18, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the circuit board comprises test points accessible on the second surface of the circuit board (23 Figs. 3b-4a, “connection pad 23” [0044], which is in “contact with an electrical connection area 3a” of the external terminal 3 [0044]).
Regarding claim 19, Haering discloses all of the limitations for the battery system as set forth in claim 12 above, and wherein the flexible coupling comprises a connector at a distal end of the flexible coupling (“second connection pads 17” [0046, 17 Figs. 4a-4b), and wherein the flexible coupling is coupled with the second surface of the circuit board at a proximal end of the flexible coupling (Fig. 4a where connection pad 17 is coupled to the bottom of the circuit board 7 via second conductive path 27).
Regarding claim 20, Haering discloses a battery system (“smart battery 1” [0032], 1 Fig. 2a) comprising:
a battery (comprising of “two external terminals 2 and 3” [0032]), comprising a housing containing one or more battery cells (comprised of “an internal positive terminal 5 of the battery which is defined as cathode 5, and, for operation, is also connected to an internal negative terminal 4 of the battery, which is defined as the anode” [0032] that is contained within the structure of external terminals 2 and 3 in Fig. 2a), wherein the housing of the battery includes a first electrode terminal (5 Figs. 2a-3b), a second electrode terminal electrically coupled with the one or more battery cells (4 Figs. 2a-3b), and a port (“hole 12” [0052], 12 Figs. 2b-4b) accessible along a first surface of the housing of the battery (the bottom surface of external terminal 3 in Fig. 2a, which is shown to be accessible to the hole 12);

a circuit board (“Printed circuit board 7” [0042]) characterized by a first surface facing the one or more battery cells within the housing (the top surface of circuit board 7 shown in Fig. 3a), and a second surface opposite the first surface (the bottom surface of circuit board 7 shown in Fig. 3b);
a mold extending from the first surface of the circuit board toward the plurality of battery cells of the battery (“insulating support 10” [0052], 10 Fig. 2a that extends to the cathode 5 and anode 4 from the circuit board 7), wherein the mold extends across the second electrode terminal and the port between the first electrode terminal and a lateral edge of the battery (via element 10 in Fig. 2a, which extends in a vertical direction between the anode 4 and the right lateral edge of external terminal 2),
a first conductive tab electrically coupling the module with the first electrode terminal (“third conductive path 28” [0048], 28 Figs. 3b-4a), and
a second conductive tab electrically coupling the module with the second electrode terminal (“second conductive path 27” [0045], 27 Figs. 3b-4a), wherein the second conductive tab extends from the second surface of the circuit board (Figs. 3b-4a show that conductive path 27 is evident on the bottom surface of the circuit board 7), and wherein the second conductive tab extends about a lateral edge of the module across the mold and between the mold and the battery (Figs. 3b-4a indicate that second conductive paths 27 extend past a lateral edge of the circuit board 7 where a 7’ is formed);
a flexible coupling (“first tabs 7’ [0046] where “the entire printed circuit board 7 may be rigid or flexible” [0047]) extending from the module from a surface of the module (“tabs 7’ 
an adhesive positioned between the mold and the second conductive tab (“Printed circuit board 7 may be fixed, for example by adhesive bonding, to insulating support 10” [0052]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/DUSTIN Q DAM/Primary Examiner, Art Unit 1721